SAXHORN, Circuit Judge
(dissenting). If the counts in a petition state facts which constitute different and inconsistent causes of action, the plaintiff should be compelled to elect upon which he will proceed to trial; but if they merely state in different ways the same facts which constitute the same cause of action, no election should be required. It is an inconsistency in Ae facts stated which constitute Ae causes of action, and not in Ae ways of stating the same facts, which warrants the election. The authorities cited in the opinion of the majority sustain this rule. They were all cases where Ae facts constituted but one cause of action, and the counts were merely different ways of stating these facts. Thus the two counts in the petition in the case upon which the opinion of the majority seems to rest — tin; case of Brinkman v. Hunter, 73 Mo. 172,17(5 — were different ways of stating Ae legal liability upon a single telegram in these words: “We will pay Clark and Golds-by’s draft, six hundred eight dollars ninety-two cents.” As the court said at page 179:
“In the first count the telegram of the defendants is declared upon as an ac-ccpiance by them for the sum of StKtS.ÍÜ. in the second count the plaintiffs sue for a breach o£ the promise to accept contained in the telegram.”
Here was but a single cause of action, based on a single fact stated in different ways, so that there was no ground for an election. There was no inconsistency in the facts upon which the two *280counts rested, because they were based upon the same facts. The distinction between such a case and one in which the facts stated-in the counts of'a petition are so different and inconsistent that, if those stated in one of the counts exist, the cause of action stated in the other cannot be, is plainly pointed out in the other decisions of the courts of Missouri cited in the opinion of the majority. In Nelson v. Brodhack, 44 Mo. 596, 599, the supreme court of that state said, in speaking of inconsistent defenses:
“Some interpretation, then, of the term ‘consistent defenses’ should be adopted, if possible, that shall-be consistent with the statute, and secure the rights of defense. That right will be secured if the consistency required be one of fact merely, and if two or more defenses are held to be inconsistent only when the proof of one necessarily disproves the other.”
In Roberts v. Railway Co., 48 Mo. App. 287, 289, Judge Rombauer, in delivering the opinion of the court, said:
“The office of pleadings is to produce issues of fact or of law, and. as the proof in all cases must correspond with the allegations made, it would lead to the most absurd results if the plaintiff, in support of one count of his petition, were permitted to adduce evidence, the tendency of which is to directly contradict his averments in another coir*' of the same petition. It results from the above, as the correct rule, that where several counts in the same petition are inconsistent, so that the procf of one necessarily disproves the other, the court should, if requested by the defendants so to do, and may. of its own motion, compel the plaintiff at any time to elect on which one of the inconsistent mints he will proceed to trial.”
There are three established tests for the determination of the identity of causes of action. They are: Will the same evidence support both? Will the same measure of damages govern both? And will a judgment against one bar the other? Whalen v. Gordon, 37 C. C. A. 70, 95 Fed. 305, 313; Scovill v. Glasner, 79 Mo. 449, 453; McDonald v. Jackson, 55 Iowa, 37, 7 N. W. 408. Let us apply these tests to the causes of action pleaded in the petition in the case in hand. (1) One of these causes is for the recovery of $65,000 for the breach of a contract to purchase coal at certain rates. The other is for the recovery of $24,000, which the defendant promised to pay in compromise settlement and discharge of the claim for the $65,000. The only evidence necessary to prove the first cause of action is the contract of purchase, the refusal to perform it, and the profits lost. But this evidence will not sustain the second cause. That cause requires for its maintenance proof that the claim for $65,000 was compromised and settled, and that the defendant agreed to pay $24,000 in consideration of that settlement. Moreover, proof of these additional facts, necessary to the maintenance of the second cause of action, establishes the fact that the first cause does not exist, and that the liability on which it rests has been settled and discharged. The proof of the second cause necessarily disproves the existence of the first. (2) The measure of damages in the first cause is the profits which the plaintiff would have made from the sale of coal. In the second cause it is the amount which the defendant promised to pay in compromise of the original claim. (3) A judgment that the second cause of action does not exist is no bar to the first cause. Witness the proposed *281Order In tiiis case affirming tbe judgment for the defendant on the .second cause of action and permitting the plaintiff to proceed to recover a judgment on the first notwithstanding. Thus each of the three established tests shows that the causes of action in question here differ in the facts indispensable to their respective maintenance; that the variance does not consist in different ways of stating facts which constitute the same cause of action, but that the facts essential to the maintenance of the cause stated in the second count of the petition a,re fatal to the existence of that sei forth in the first count; that the facts essential to the maintenance of the cause set forth in the first count are insufficient to sustain that pleaded in the second, and that a judgment against the cause? stated in one of the counts is no bar to that pleaded in the other. In my opinion, the causes of action pleaded in the two counts of this petition were inconsistent, because the facts that were indispensable to the maintenance? of the second were fatal to the first, and because a judgment against the second is no bar to the first. I agree with the trial judge that the plaintiff was properly compelled to elect on which of these inconsistent causes he would proceed to trial, and T think the judgments below' should he affirmed. Babcock v. Hawkins. 23 Vt. 561. 564; Henderson v. Boyd. 85 Tenn. 21, 1 S. W. 198; Perkins v. Hershey, 77 Mich. 504, 513, 43 N. W. 1021; Soap Works v. Sayers, 51 Mo. App. 3144-316. The logical and necessary result of these views is that, inasmuch as the two causes of action were different and inconsistent, and the plaintiff was compelled to abandon the first, without a trial on its merits, he would be entitled to commence and to maintain another action thereon, notwithstand ing the judgment below, so (hat the practical result in this case would differ from that prescribed only in the award of costs if the judgments were affirmed, as I think they should be.